Title: Orders, 18 October 1755
From: Washington, George
To: 



Epsom.
Winchester: October 18th 1755.

The Troops are not to march until to-morrow, there being no waggons to carry the Provisions, &c.
Every Officer to keep an Orderly Book, to enter regularly all orders as they issue, that they may be the better complied with. The Sergeant of the Guard with a file of men, to patrole through the Town, immediately after the Tattoo, and about midnight; and he is hereby expressly ordered, to take up all disorderly or other Soldiers which he may find in the Taverns, or from their own Barracks, and confine them in the Guard. For the future, the Officer of the Guard is to see all orders which may issue during his tour of duty, relating to the guard, entered in a Book to be kept only for that purpose, and is to be left always in the guard-house, and delivered over to the Relieving Officer, to prevent a repetition of Orders. Captain Woodward, the Day to-morrow. One Subaltern, one Sergeant, one Corporal and twenty-five men, the Guard to-morrow.
Major Lewis, the three Captains, and the eldest Lieutenant, are to examine into Mr George West’s claim to a man, said to be his Servant, now in the Guard; which if he makes good, they are to deliver him up, and he to return the Bounty-money, or his Master to make it good—They are also to try all the Prisoners in the Guard. All Orders relating to the Soldiers, are to be read to them every day, by the Sergeants of their Companies; that they may not plead ignorance. The Guard for the Cattle is not to march until to-morrow.
